COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00185-CV


STEVEN E. LOOPER                                                    APPELLANT

                                          V.

BLAIES & HIGHTOWER, LLP                                               APPELLEE


                                      ------------

          FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered “Appellant Steven E. Looper’s Motion For Voluntary

Dismissal Of Appeal.” It is the court’s opinion that the motion should be granted;

therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and WALKER, J.

DELIVERED: December 19, 2013

      1
       See Tex. R. App. P. 47.4.